Citation Nr: 0807011	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-37 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected tinnitus, to include separate 10 percent 
evaluations for each ear.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
June 1966 and from June 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision.  

The veteran's Substantive Appeal was filed in November 2005, 
but the issue was stayed in accordance with Chairman's 
Memorandum No. 01-05-08 (April 28, 2005).   That stay was 
rescinded on July 10, 2006, and the Board may accordingly now 
proceed with appellate review.  


FINDING OF FACT

The veteran is shown to experience tinnitus, a disability 
which, under applicable legal authority, is assigned a single 
10 percent rating.  


CONCLUSION OF LAW

The claim for separate 10 percent disability ratings for the 
service-connected tinnitus is without legal merit.  
38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 4.87 including 
Diagnostic Code 6260 (2002-2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A.  
§ 5103A; 38 C.F.R. § 3.159(c).  

In connection with the claim on appeal, the veteran and his 
representative have been notified of the reasons for the 
denial of the claim, and have been afforded the opportunity 
to present evidence and argument with respect to the claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist.  

As will be explained, the claim lacks legal merit.  As the 
law, and not the facts, is dispositive of the claim, the 
specific duties to notify and assist imposed by VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  


II.  Analysis

The veteran has requested separate 10 percent ratings for his 
service-connected tinnitus.  The RO denied the request 
because, under Diagnostic Code 6260, there is no provision 
for assignment of a separate 10 percent rating for tinnitus 
in each ear.  The veteran appealed that decision to the 
Board.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective on June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) reversed a Board decision that found that, 
under pre-June 13, 2003 regulations, no more than a single 10 
percent rating could be assigned for tinnitus, whether 
perceived as bilateral or unilateral.  

The Court held that pre-1999 and pre-June 13, 2003, versions 
of Diagnostic Code 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  

The specific appeals affected by the stay essentially 
included those involving a claim for compensation for 
tinnitus filed prior to June 13, 2003, in which the appellant 
sought disability rating(s) for tinnitus greater than 10 
percent.  

Recently, the Federal Circuit reversed the decision of the 
Veterans Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  

Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id.  

Finding that there was a lack of evidence suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

The Board has considered all arguments advanced on behalf of 
the veteran; however, in view of the foregoing, the Board 
must conclude that the version of Diagnostic Code 6260 in 
effect prior to June 2003 precludes assignment of more than a 
single 10 percent rating for the service-connected tinnitus.  

Therefore, the claim for separate 10 percent ratings for his 
bilateral tinnitus must be denied under both the former and 
revised versions of the regulation.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

The claim for a rating in excess of 10 percent rating for the 
service-connected tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


